Atkinson, J.
The evidence, though conflicting, was sufficient to support the verdict. Certain grounds of the motion for new trial, one complaining of a ruling by the judge allowing a witness to testify who had remained in court and heard some of the otljer witnesses testify after the rule had been invoked for the sequestration of witnesses, and the others complaining of the charge to the jury, wore not of such character as to require the grant of a new trial.

Judgment affirmed.


All the Justices concur, except Fish, C. J.. absent.